ROVER, Chief Judge.
This is an appeal from a judgment of the Domestic Relations Branch granting appel-lee a limited divorce from his wife for cruelty inflicted upon him. Code 1951, § 16-403.
Appellant’s main contention on appeal is that the court erred in making, certain findings of fact. There is no doubt that the evidence was conflicting, but as the trial court had the opportunity to hear the witnesses and observe their demeanor we do not feel that we, as a reviewing court,, would be justified in reversing its findings.. We need cite no authority to point out that we have long held that to be a settled principle of appellate review.
As to the court’s application of law based upon its findings of fact we perceive-no error. False accusations of adultery, maliciously made without probable cause or reasonable grounds for belief, and producing the requisite degree of anguish, suffering and danger to health constitute-sufficient cause to warrant the award of a limited divorce for cruelty.1
Affirmed.

. Holt v. Holt, 64 App.D.C. 280, 77 F.2d 538; Simmons v. Simmons, D.C.Mun.App., 140 A.2d 186; Scott v. Scott, D.C. Mun.App., 137 A.2d 722. See also. Annotation, 143 A.L.R. 623.